Citation Nr: 9926834	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-18 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease,  claimed as due to mustard gas exposure.

2.  Entitlement to service connection for a burn scar of the 
left forearm, claimed as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The appellant had active service from May 13 to July 5, 1943, 
and from January 27 to March 3, 1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1996 by 
the Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO) which denied service connection for 
residuals of mustard gas exposure, to include chronic 
obstructive pulmonary disease and a burn scar of the left 
forearm.

The Board remanded the case for additional development of 
evidence in February 1998.  The case has now been returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained. 

2.  The appellant did not have full-body exposure to nitrogen 
or sulfur mustard or Lewisite at any time during service.

3.  Chronic obstructive pulmonary disease and a burn scar of 
the left forearm were not present in service or for many 
years after service, and are not shown by any competent 
medical evidence to be related to any incident, injury or 
disease of active service.





CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.316 (1998).

2.  A left forearm burn scar was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty during active service.  38 U.S.C.A. § 1110. 
Additionally, service connection for certain listed diseases 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Exposure to certain specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition; (1) Full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin. (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease.  (3) Full body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  
Service connection will not be established under this section 
if the claimed condition is due to the appellant's own 
willful misconduct or there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316.

In his August 1995 claim for disability compensation, the 
appellant said that he had developed lung trouble and a burn 
on the left forearm as a result of exposure to gas while in 
boot camp.  In a written statement dated in October 1995, the 
appellant stated that he was treated for burns on the left 
forearm at the Sick Bay at the Great Lakes Naval training 
station.  He said that he did not remember his company name 
or number, and that after he returned home he did not seek 
any medical help for his arm.  The appellant also stated that 
in the meantime he developed a cough and started to cough up 
great amounts of mucous of a green and yellow color.  

The appellant also recounted his claimed exposure to gas in 
his substantive appeal statement of April 1996.  He stated 
that he and others with him entered a "gas chamber."  
First, they tried on their gas masks, and then they took them 
off and walked though the gas chamber with the masks off.  
They were to put them on if they could not make it through or 
got sick.  The appellant said that he did not put the mask on 
at any time because it did not bother him.  

Initially, the Board finds, in accordance with Pearlman v. 
West, 11 Vet. App. 443 (1998), that the appellant's claim for 
entitlement to service connection for disabilities claimed as 
due to mustard gas exposure is well grounded.  In Pearlman, 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 C.F.R. § 3.316, involving claims based 
on chronic effects of exposure to mustard gas, created a 
relaxed standard for well grounding such claims because World 
War II mustard gas testing was classified and records 
associated with these tests were generally unavailable.  The 
Court specifically held that, for purposes determining 
whether the appellant has submitted a well-grounded claim 
relating to exposure to toxic gases under 38 C.F.R. § 3.316, 
the Board must assume that lay testimony of a appellant 
regarding exposure is true.  The appellant herein claims and 
has submitted written testimony to the effect that he was 
exposed to mustard gas during basic Navy training in 1943 in 
full-body exposure in a gas chamber.  Accordingly, the Board 
finds that his claims for service-connected disability 
residual to this exposure are well grounded.

Further, the Board is satisfied that all available evidence 
necessary for an equitable disposition of the claims has been 
obtained.  The evidence which has been obtained includes the 
appellant's service medical records and post-service medical 
treatment records.  The appellant has also been afforded a VA 
disability evaluation examination.  He has declined the 
opportunity to have a personal hearing.  The Board notes that 
the RO made appropriate efforts to have the National 
Personnel Records Center confirm such alleged exposure; 
however, no evidence has been found to support the 
appellant's assertion that he was actually exposed to mustard 
gas.  Also, in December 1998, the RO contacted the VA central 
office and requested that the Veterans Benefits 
Administration (VBA) review Mustard Gas exposure lists for 
the appellant's name or service number.  In its response, 
also dated in December 1998, the VBA reported that the 
appellant's name was not on the mustard gas exposure lists.

The Board thus, concludes that the question of whether the 
appellant had full body exposure to mustard gas depends on 
what weight is accorded to the lay recollection of an event 
over half century ago by the appellant.  In determining that 
the appellant's claim is well-grounded, the credibility of 
evidence was presumed and the probative value of the evidence 
was not weighed.  However, once the claim is found to be well 
grounded, the presumption that it is credible and entitled to 
full weight no longer applies.  In the adjudication that 
follows, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In this regard, the Board finds significant the lack of 
support for the collateral elements of the appellant's 
account of exposure to mustard gas in service.  Specifically, 
the appellant reports he was actually provided medical 
treatment for the burn on his forearm after his exposure.  
The record contains no support whatsoever for that account.  
There are no service department records confirming treatment 
directly, or even statements of medical history reflecting 
such treatment.  The appellant's service medical records do 
not contain any references to exposure to mustard gas.  There 
are also no references to any respiratory disorder such as 
COPD or to any scars of the left forearm.  The report of a 
physical examination conducted in July 1943 for the purpose 
of his separation from service shows that the appellant had 
no illness, injury or disability incurred during the tour of 
active duty.  His skin was described as being normal.  The 
respiratory system, including the bronchi, lungs, and pleura, 
was also normal.  The only abnormality found was a 
personality disorder which was the reason for the discharge 
for service.

Service medical records from the appellant's second period of 
service are also negative for references to the claimed 
disabilities.  The report of a pre-induction medical 
examination conducted in November 1948 shows that the 
appellant's lungs and chest had no significant abnormalities.  
Examination of the skin for tattooing and scars also revealed 
no significant abnormality.  A service medical record dated 
in February 1949 shows that the appellant was hospitalized 
for evaluation of a rectal prolapse.  It was noted that he 
had a history of an appendectomy, measles, mumps, and chicken 
pox during childhood, but had no other serious illnesses or 
hospital admissions.  On examination, the lungs were clear 
with normal breath sounds.  The appellant's skin was 
described as clear.  Thus, the appellant's service medical 
records weigh against his claim that he was exposed to 
mustard gas in service.

The appellant has further alleged that he has symptomatic 
residuals as a result of this exposure post service.  
However, there are no post-service medical records to support 
this contention.  The earliest post-service medical evidence 
pertaining to the claimed disabilities is from many years 
after separation from service.  For example, a medical record 
from the Claire County Hospital dated in July 1990 shows that 
the appellant reported shortness of breath.  The diagnoses 
included COPD.  Neither that record nor any other contains 
any medical opinion linking that COPD to service.  

Moreover, post-service medical treatment records from the 
1990's lack a recorded history that gives any credence to the 
appellant's current recollections that he had symptomatic 
manifestations in service or shortly thereafter, or a 
continuity of manifestations of the claimed disabilities 
since his period of active service.  In other words, at the 
points where the appellant's recollections reasonably could 
be expected to be supported by the available evidence, they 
are not.  If these collateral elements of the account are not 
supported, the Board does not find that the appellant's 
assertions concerning the key point, exposure to mustard gas 
as opposed to any other gas, can be found to be credible.  

The report of a medical examination conducted by the VA in 
October 1995 shows that the appellant gave a history of being 
in the Navy from May to July 1943.  He reported that while in 
service his squad underwent some testing including being in a 
"gas chamber" in which he was subjected to several 
different smells, one of which he believed was mustard gas.  
Within one or two weeks following that experiment, he began 
to exhibit persistent coughing with production of yellow 
sputum.  He said that this had continued to the present time 
and was worse at times.  He also said that during the 
experiment he was subjected to drops of mustard gas on his 
left arm.  He said that within a few days the arm began to 
get infected and this left a scar on the inner arm.  The 
appellant stated that he had smoked until 1989, but had only 
smoked a pipe.  He said that he currently experienced no pain 
or residual problem with the healed burn on the left inner 
arm and there was no obvious scar there.  However, the 
appellant stated that if he were to use a little power on the 
arm and then brush it off lightly the circular area of the 
burn was still somewhat evident.  He said that his lung 
status was such that he got significantly short of breath 
with any exertion.  He said that his lung symptoms had been 
present for about 50 years ever since he was subjected to the 
gas while training in service.  Following examination, the 
only burn noted on the left arm was a burn from a pipe which 
occurred in 1990.  The left inner lower arm had no evidence 
of a mustard gas burn.  Following examination of the lungs, 
the diagnosis was chronic obstructive pulmonary disease with 
significant shortness of breath, especially with exertion.  

The Board finds that service connection is not warranted on a 
presumptive basis in accordance with 38 C.F.R. § 3.316 
because the preponderance of the evidence on file is against 
a finding that the appellant had "full-body exposure" to 
nitrogen or sulfur mustard or Lewisite at any time during 
active service including his basic training.  The only 
evidence on file of full body exposure consists of the 
appellant's testimony and contentions.  However, the Board 
does not find the appellant's assertion of full-body exposure 
to mustard gas to be supported by official military records 
or to be of significant probative value.  The information 
provided by NPRC and VBA must be accorded greater weight 
since it is based upon a review of pertinent historical 
records.  It indicates there is no record of the appellant's 
participation in mustard gas testing either in the 
appellant's records or on mustard gas exposure lists compiled 
by the military services.  Although the Board does not 
question the appellant's sincerity, the Board must find that 
the appellant's statements concerning his exposure to mustard 
gas in service are of limited probative value.  In this 
regard, the Board notes that the appellant's statements are 
based upon his current recollections of events occurring 
approximately 50 years earlier.  There is nothing in the 
record that shows the claimant had special training or 
expertise in the field of identifying toxic gases.  If the 
claimant was not informed of the type of gas to which he was 
exposed, and if he lacks any independent expertise, his 
conclusion that he was exposed to mustard gas as opposed to a 
less harmful gas such as tear gas is simply speculation.  
Therefore, the Board must conclude that the preponderance of 
the evidence establishes that the appellant was not exposed 
to mustard gas in service.  Accordingly, the Board finds that 
a clear preponderance of the evidence is against the 
appellant's sole, unsubstantiated assertion that he did in 
fact receive full-body exposure to nitrogen or sulfur mustard 
or Lewisite during active service.  That being the case, 
service connection on a presumptive basis for a respiratory 
disorder in accordance with 38 C.F.R. § 3.316 is not 
warranted.

The Board further notes that, in his written statements, the 
appellant has also clearly stated that he incurred a scar and 
a respiratory disorder as a direct result of his service and 
that these have been chronic disabilities ever since service.  
Thus, even if he is not entitled to service connection for 
residuals of exposure to mustard gas on a presumptive basis, 
he has made contentions which raise a claim of incurrence of 
disabilities on a direct basis.  This "direct" aspect of 
the appellant's claim must be decided in accordance with the 
usual rules for service connection at 38 C.F.R. § 3.303(b) 
and (d).

The only evidence supporting the appellant's contention that 
he manifested a scar and a respiratory disorder in service 
and which have been chronic ever since that time consists of 
the appellant's own assertion.  This assertion is overcome by 
the clear preponderance of the clinical evidence on file.  As 
was noted above, the service medical records do not show a 
finding or diagnosis of any scar of the left forearm or 
respiratory disorder.  It appears that the earliest 
clinically documented respiratory problems or scars occurred 
many years after the appellant was separated from service and 
there is simply no competent, clinical evidence which shows 
or even suggests that the remote onset of those disorders was 
in any way related to any incident, injury or disease of 
active service, including exposure to any vesicant agents, 
including mustard gas.  The fact that the appellant's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board observes that the Court has noted that in a merits 
context the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  While the appellant is 
certainly competent to report an onset and physical 
description of symptoms he lacks the requisite medical 
expertise necessary to provide a medical opinion or 
conclusion that any particular symptom resulted from a 
particular medical cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). Moreover, in light of the absence of 
any indication of chronic skin or respiratory problems 
documented therein from soon after service for several 
decades, the appellant's assertion of having had chronic 
symptoms beginning during service and continuing since that 
period is not credible.

In summary, a preponderance of the evidence is against the 
appellant's assertion that he had full-body exposure to 
nitrogen or sulfur mustard or Lewisite during service.  The 
competent clinical evidence on file from service and for 
several decades thereafter does not show the onset of any 
respiratory disorders or scars of the left forearm.  
Respiratory disorders and scars were first manifested decades 
after service, and are not shown by any competent clinical 
evidence to be related to any incident, injury or disease of 
active service.  Without full-body exposure to specified 
vesicant agents demonstrated, the appellant may not avail 
himself of the presumptive provisions provided for certain 
disorders in 38 C. F. R. § 3.316.  The positive evidence of 
exposure consists only of the appellant's recollections of 
alleged mustard gas exposure and manifestations thereafter 
some half century after the fact that are not sustained where 
the record could be expected to sustain them.  The negative 
evidence includes the complete lack of any service department 
support for full body exposure, the lack of support for 
treatment during or post service and the lack of a recorded 
medical history post service to support the claimant's 
recollections.  The Board assigns far more weight to this 
negative evidence.  Under such circumstances, the benefit of 
the doubt doctrine is not for application and the claim must 
be denied. 38 U.S.C.A. § 5107.  Accordingly, and for these 
reasons and bases, the appellant's claims for entitlement to 
service connection for COPD and a scar of the left forearm 
resulting from exposure to mustard gas in service must be 
denied.


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for a left forearm burn scar is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

